DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 18 have been entered into the record.
Response to Amendment
The amendments to the specification overcome some of the specification objections from the previous office action (11/26/2021).  The pending specification objections are recited below in this office action, all others are withdrawn.
The amendment to claim 4 overcomes the claim objection from the previous office action (11/26/2021).  The claim objection is withdrawn.
The amendment to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/26/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. The argument is directed to the secondary reference of Baker and the claimed obstacle warning being different for the standard mode and coupling mode.  The applicant argues that Baker does not consider the same region between the standard and coupling modes (argument page 9, full paragraph 2). The examiner respectfully disagrees.  The argument points to the first FOV 60 and second FOV 62 being different, and not the same as the claimed rearward monitoring region.  According to Baker, the first field of view (FOV) 60 includes trailer area 44 and monitoring area 70 (P[0042] and Figure 1A).  The second FOV 62 includes only monitoring area 70 .
Based on the above responses to the arguments and the below rejections, the rejection of claims 1 thru 3 and 7 thru 10 are maintained.  Additionally, the rejections of claims 3 and 7 thru 10 are applied to the new claims 11 and 15 thru 18.  Claims 12 thru 14 are indicated as allowable subject matter, similar to claims 4 thru 6.
Specification
The disclosure is objected to because of the following informalities: Twice in P[0014], the pronoun "he" should be changed to "he/she" or "the driver" or "the user".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0029], the phrase "trailer coupling assistant is deactivated 4" should be "trailer coupling assistant 4 is deactivated".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0029], the phrase "trailer coupling assistant is activated 4" should be "trailer coupling assistant 4 is activated".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0028] line 4, there appears to be a missing part of the beginning of a sentence before "not to irritate".  (“not to irritate” begins the sentence)
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032] line 3, the word "on" should be deleted.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032], the phrase “parking aid does not carry out 7” should be “parking aid 7 does not carry out”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The claimed trailer coupling assistant is interpreted as a reversing camera providing images for image processing for autonomous control of the gas, brake and steering (P[0011] and P[0012]).  The claimed parking aid is interpreted as comprising plurality of sensors that are distributed around the transportation vehicle 1 to include ultrasonic sensors, radar sensors and/or similar (P[0012] and P[0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 3, 7 thru 9, 11 and 15 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niewiadomski et al Patent Application Publication Number 2019/0121351 A1 in view of Baker Patent Application Publication Number 2011/0205088 A1.
Regarding claims 1, 2, 3 and 11 Niewiadomski et al teach the claimed system, transportation vehicle and method for supporting a process of coupling a transportation vehicle to a trailer, a hitch assist system and method (abstract) for a hitch assist systems of a vehicle to autonomously maneuver a vehicle toward a trailer P[0001], comprising:
the claimed trailer coupling assistant including a camera to detect a position of a coupling element on the trailer, “The system 10 includes a controller 38 in communication with an imaging device 40 (e.g., a camera) located at the rear of the vehicle 12.” P[0037], “Images captured by the imaging device 40 may be processed by the controller 38 to identify a hitch coupler such as the coupler ball socket 26.” (P[0037, Figures 1 and 2), and “During the autonomous maneuvering of the vehicle 12, the controller 38 is configured to identify a hitch coupler (e.g., coupler ball socket 26) of the 
the claimed parking aid to monitor a rearward monitoring region of the transportation vehicle during a maneuvering process, “the controller 38 may communicate with a number of proximity sensors 44 spaced across a lower region of the vehicle tailgate 18 and configured to detect objects located rearward of the vehicle 12. The proximity sensors 44 may include ultrasonic, radar, laser and/or LIDAR sensors.” (P{038] and Figure 2), and “During the autonomous maneuvering of the vehicle 12, the controller 38 is configured to identify a hitch coupler (e.g., coupler ball socket 26) of the trailer 14 based on input received from an object detection system, which may include the imaging device 40 and/or the proximity sensors 44 in addition to other suitable devices capable of detecting objects.” P[0045];
the clamed operating the parking aid in a standard mode in response to the trailer coupling assistant being deactivated, “the touchscreen display 84 is configured to display a rear-vehicle view and register one or more touch events thereon for specifying the target travel direction of the vehicle 12” (P[0046] and Figure 3), prior to the touch 
the claimed operating the parking aid in a coupling mode in which [images] relating to the rearward monitoring region output by the parking aid differently than the standard mode in response to the trailer coupling assistant being activated, “To specify the target travel direction of the vehicle 12, a user simply touches a point on the touchscreen display 84. The point, exemplarily shown as touchpoint Tp may correspond to a point on the imaged trailer 14, a point on another imaged object, or a point in imaged space. In the depicted embodiment, the touchpoint Tp corresponds to the coupler ball socket 26 of the imaged trailer 14.” P[0046], and “Upon registering the touch event specifying the target travel direction of the vehicle 12, the touchscreen display 84 generates an overlay 92 exemplarily shown in FIG. 4 as a touch box encompassing touchpoint Tp. A subsequent touch event on the overlay 92 prompts the controller 38 to generate commands for autonomously maneuvering the vehicle 12 in the target travel direction. For example, the touch event may include touching the overlay 92 and maintaining touch therewith. So long as the user maintains touch with the overlay 92, the controller 38 may continue to generate commands for autonomously maneuvering the vehicle 12 in the target travel direction.” (P[0047] and Figure 4), the autonomous maneuvering of the vehicle after the touch event equates to the claimed coupling mode, and the image with the overlay 92 (Figure 4) that is different than the image of Figure 3 equates to the claimed different output than the standard mode.

Baker teaches, “The park assist controller 50 includes a first viewable area associated with image data of a first field of view (FOV) 60, and a second viewable area associated with image data of a second field of view (FOV) 62. The FOV represents the portion of the viewable area 30 that the park assist controller 50 utilizes to alert a driver to obstacles behind the vehicle 10. The first viewable area associated with the first FOV 60 includes the trailer area 44 as well as a monitoring area 70. The monitoring area 70 is the portion of the viewable area 30 that is monitored for obstacles. The second viewable area associated with the second FOV 62 only includes the monitoring area 70, and not the trailer area 44. Specifically, the detection device 22 obtains image data representative of both the trailer area 44 as well as the monitoring area 70 until the trailer device 42 is detected within the trailer area 44. Then, the park assist controller 50 will disregard the image data from the trailer area 44 by switching to the second FOV 62.” (P[0042] and Figures 1A and 1B), “the monitoring area 170 includes different zones that will alert a driver to an oncoming obstacle. The monitoring area 170 includes a first warning zone Z1 and a second warning zone Z2. The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 

Regarding claims 7and 15 Niewiadomski et al do not teach the claimed in the coupling mode, the position of the coupling element is transmitted to the parking aid and a smaller distance value for an object is reduced in relation to the coupling element s that the highest warning level in the coupling mode is reached in response to the transportation vehicle reaching the target position.  Baker teaches, “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 110 is approaching an object. For example, the LED lights 180 will flash and the audible indicator 182 will create a tone indicating an obstacle is located within the second warning zone Z2. When the obstacle enters the first warning zone Z1, the LED lights 180 will flash and the audible indicator 182 will beep at a higher frequency. Alternatively, the LED lights 180 illuminate continuously and the audible indicator 182 produces a continuous tone.” 
Regarding claims 8 and 16 Niewiadomski et al do not teach the claimed reducing pauses between an output audible obstacle warning with a reducing distance from the position of the coupling element to where the audible obstacle warning is output as a continuous warning tone once the transportation vehicle reaches the target position.  Baker teaches, “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 110 is approaching an object. For example, the LED lights 180 will flash and the audible indicator 182 will create a tone indicating an obstacle is located within the 
Regarding claims 9 and 17 Niewiadomski et al do not teach the claimed with reducing distance from the position of the coupling element, a visible obstacle warning is displayed in green, then yellow and then red at the target position.  “The first warning zone Z1 and the second warning zone Z2 each emit different types of warnings to the driver. The vehicle 110 will first approach the second warning zone Z2. If an obstacle is located within the second warning zone Z2, the display 152 will provide a first alert to the driver indicating that the rear portion 124 of the vehicle 110 is approaching an object. For example, the LED lights 180 will flash and the audible indicator 182 will create a tone indicating an obstacle is located within the second warning zone Z2. When the obstacle enters the first warning zone Z1, the LED lights 180 will flash and the audible indicator 182 will beep at a higher frequency. Alternatively, the LED lights 180 illuminate continuously and the audible indicator 182 produces a continuous tone.” .
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niewiadomski et al Patent Application Publication Number 2019/0121351 A1 and Baker Patent Application Publication Number 2011/0205088 A1 as applied to claims 3 and 11 above, and further in view of Shank et al Patent Application Publication Number 2014/0012465 A1.
Regarding claims 10 and 18 Niewiadomski et al teach the claimed obstacle warning is output in the transportation vehicle, “the object 96 may be detected by the proximity sensors 44 and/or the imaging device 40” (P[0050] and Figure 6), “the user 
Niewiadomski et al do not teach the claimed maneuvering process is remotely control by a remote controller with the obstacle warning output by the remote controller, but remote control operations of a vehicle are common and well known in the art.  The remote control operations would merely be a transfer of information, data and functions from the vehicle to a remote device.  Shank et al teach, “a remote execution of the auto-hitch sequence but by using a cell phone/smart phone with an application running on it that allows for vehicle control to take place” P[0045], the autonomous vehicle control system 10 includes an obstacle warning output (Figure 1), and “It is understood that the vehicle could incorporate an object detection/avoidance system. Systems like these are on many vehicles today and provide an audible and/or visual indication of obstacles proximal to the vehicle. They warn the operator if someone or something is behind the vehicle so that they can take action taken so as not to collide. The exemplary vehicle trailer connect system would employ such an obstruction detection system and would disable auto-hitching function if one or more backup alarm sensors detects an obstruction.” P[0040].  The functions of the obstacle warning could be executed on a remote phone or tablet (P[0045] and P[0046], and Figure 13).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claims 4 thru 6 and 12 thru 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is the same as stated in the previous office action of 11/26/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662